DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horner et al. (6,648,594; which is simply referred to as Horner from now on).
	Horner discloses a centrifugal compressor (Fig. 1), comprising: an impeller 7 including blades; a main flow passage including a narrowing portion (see annotated Fig. 1 below), which is formed on a front side of the impeller and has a diameter smaller than a diameter of each of the blades (the diameter at the outlet end of each blade); an auxiliary flow passage 3, which has one end communicating to the main flow passage on the impeller side with respect to the narrowing portion and another end communicating to the main flow passage on a side away from the impeller with respect to the narrowing portion; and a movable portion 5 which is provided in the auxiliary flow passage, and is movable between a first position and a second position, the second position being different from the first position in position in a rotation axis direction (by sliding; col. 2, lines 1-8) of the impeller and in opening degree of the auxiliary flow passage.



[AltContent: textbox (Narrowing portion)][AltContent: oval]	
    PNG
    media_image1.png
    542
    595
    media_image1.png
    Greyscale

	Annotation of Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Horner et al.
Horner discloses a centrifugal compressor, comprising: an impeller 7 including blades; a main flow passage including a narrowing portion (see annotated Fig. 1 above), which is formed on a front side of the impeller and has a diameter smaller than a diameter of each of the blades 
As such, Horner does not disclose the second position being additionally different from the first position in a rotation direction of the impeller as claimed.
Nevertheless, Horner teaches the valve sleeve 5 can be arranged to slide or to rotate to progressively uncover one or more area of channels 1 (col. 2, lines 2-5).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the centrifugal compressor of Horner such that the sleeve valve 5 being arranged to both slide and to rotate to progressively uncover one or more area of channels 1 for the purpose of providing an alternative to uncover one or more area of the channels 1. In doing so, the second position being different from the first position in position in a rotation axis direction (by sliding) and a rotation direction of the impeller (by rotation) and in opening degree of the auxiliary flow passage.
Regarding claim 2, the movable portion 5 is provided in the auxiliary flow passage 3 (Fig. 1).



Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Sekularac et al. (9,528,527), Bywater et al. (8,696,299) and Gu et al. (8,061,974) are cited to show different centrifugal compressors with movable inlet portions.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745